                 Case 2:20-cr-00163-JLR Document 26 Filed 10/23/20 Page 1 of 2




                                                                    JUDGE JAMES L. ROBART
 1
 2
 3
 4                                   UNITED STATES DISTRICT COURT
 5                                  WESTERN DISTRICT OF WASHINGTON
                                              AT SEATTLE
 6
     UNITED STATES OF AMERICA,                      )   NO. CR20-163JLR
 7                                                  )
                       Plaintiff,                   )   ORDER GRANTING UNOPPOSED
 8                                                  )   MOTION TO CONTINUE TRIAL AND
                 vs.                                )   PRETRIAL MOTIONS DUE DATE
 9                                                  )
     AL M TALAGA,                                   )
10                                                  )
                       Defendant.                   )
11                                                  )

12          Based on the unopposed motion to continue the trial date and extend the due date
13   for pretrial motions, the Court makes the following findings of fact and conclusions of
14   law:
15          1.         The ends of justice served by granting this continuance outweigh the best

16   interests of the public and the defendants in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).
            2.         Proceeding to trial absent adequate time for the defense to prepare would
17
     result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(B)(i).
18
            3.         The defense needs additional time to explore issues of some complexity,
19
     including all relevant issues and defenses applicable to the case, which would make it
20
     unreasonable to expect adequate preparation for pretrial proceedings or for trial itself
21
     within the time limits established by the Speedy Trial Act and currently set for this case.
22   18 U.S.C. § 3161(h)(7)(B)(ii).
23
24
25
26     ORDER GRANTING UNOPPOSED                                   FEDERAL PUBLIC DEFENDER
       MOTION TO CONTINUE TRIAL                                      1601 Fifth Avenue, Suite 700
       AND PRETRIAL MOTIONS DUE DATE          -1                       Seattle, Washington 98101
       (Al M Talaga; CR20-163JLR)                                                 (206) 553-1100
                 Case 2:20-cr-00163-JLR Document 26 Filed 10/23/20 Page 2 of 2




            4.       Taking into account the exercise of due diligence, a continuance is
 1
     necessary to allow the defendant the reasonable time for effective preparation of his
 2
     defense. 18 U.S.C. § 3161(h)(7)(B)(iv).
 3
            NOW, THEREFORE,
 4
     IT IS ORDERED that the trial date is continued from November 30, 2020, to
 5
     August 23, 2021.
 6          IT IS FURTHER ORDERED that the resulting period of delay from the date of
 7   this order, the new trial date, is hereby excluded for speedy trial purposes under 18 U.S.C.
 8   § 3161(h)(7)(A) and (B).
 9          FURTHERMORE, IT IS ORDERED that pretrial motions are due no later than
10   July 15, 2021.

11          DONE this 23rd day of October, 2020.

12
13
                                                  A
                                                 _________________________________
                                                 HON. JAMES L. ROBART
14                                               UNITED STATES DISTRICT JUDGE

15   Presented by,
16
     s/ Mohammad Ali Hamoudi
17   s/ Gregory Geist
     Attorneys for Al M Talaga
18   Office of the Federal Public Defender
19
20
21
22
23
24
25
26     ORDER GRANTING UNOPPOSED                                  FEDERAL PUBLIC DEFENDER
       MOTION TO CONTINUE TRIAL                                     1601 Fifth Avenue, Suite 700
       AND PRETRIAL MOTIONS DUE DATE        -2                        Seattle, Washington 98101
       (Al M Talaga; CR20-163JLR)                                                (206) 553-1100
